Case 3:12-cv-00850-HLA-MCR Document 318 Filed 10/09/18 Page 1 of 4 PageID 11411




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

     THE CITY OF JACKSONVILLE,
     a State of Florida municipal corporation,

                    Plaintiff,                        Case No. 3:12-cv-850-J-25MCR
     v.

     SHOPPES OF LAKESIDE, INC., a Florida
     corporation; JACKSONVILLE HOSPITALITY
     HOLDINGS L.P., a Delaware limited partnership;
     and CONTINENTAL HOLDINGS, INC., a
     Wyoming corporation,

                    Defendants.
                                                 /

     CONTINENTAL HOLDINGS, INC.,

                    Counterclaim-Plaintiff,
     v.

     THE CITY OF JACKSONVILLE,

                    Counterclaim-Defendant.
                                                 /

     CONTINENTAL HOLDINGS, INC.,

                    Third Party Plaintiff,
     v.

     HOUSTON PIPE LINE COMPANY, L.P.,
     HPL GP, LLC, GREIF, INC., CLAUDE NOLAN
     CADILLAC, JEA f/k/a Jacksonville Electric
     Authority, and TEXACO, INC.,

                    Third Party Defendants.
                                                 /

             JOINT NOTICE REGARDING PROPOSED DEADLINES FOR THE
               SECOND STAGE OF SUMMARY JUDGMENT BRIEFING BY
Case 3:12-cv-00850-HLA-MCR Document 318 Filed 10/09/18 Page 2 of 4 PageID 11412




       THE CITY OF JACKSONVILLE, CONTINENTAL HOLDINGS, INC., AND JEA

             In accordance with the Court’s Order of September 27, 2019 (Doc. No. 315),

    Plaintiff/Counterclaim Defendant, THE CITY OF JACKSONVILLE (“the City”),

    Defendant/Counterclaim Plaintiff, CONTINENTAL HOLDINGS, INC. (“CHI”), and Third

    Party Defendant, JEA (“JEA”), hereby file this Joint Notice regarding Proposed Deadlines for

    the Second Stage of Summary Judgment Briefing and jointly state as follows:

             1.        Pursuant to the Court’s Order (Doc. No. 315), the parties have conferred

    regarding their intent to file additional dispositive motions in this case. The City, CHI, and

    JEA all intend to file certain dispositive summary judgment motions during the second stage

    of summary judgment briefing.

             2.        The Parties have agreed to file all additional summary judgment motions on or

    before January 15, 2019, and jointly ask that the Court set the deadline for filing dispositive

    motions as January 15, 2019.

             3.        The Parties have further agreed to file responses to the respective summary

    judgment motions on or before February 15, 2019, and jointly ask that the Court set the

    deadline for filing responses to the dispositive motions as February 15, 2019.

             4.        Nothing in this Notice is intended to address the timing of any additional pre-

    trial, non-summary judgment motions.

             WHEREFORE, the City, CHI, and JEA have conferred as to the proposed deadlines

    for the second stage of summary judgment briefing and ask that the Court issue a supplemental

    summary judgment briefing schedule consistent with the above.




                                                      2
    4837-1806-0663.2
Case 3:12-cv-00850-HLA-MCR Document 318 Filed 10/09/18 Page 3 of 4 PageID 11413




             Respectfully submitted this 9th day of October, 2018 by:



     /s/ William L.L. Pence                            /s/ Stephen D. Busey
     William L. Pence                                  Tim E. Sleeth
     Florida Bar No. 298271                            Florida Bar No. 208922
     wpence@bakerlaw.com                               tsleeth@smithhulsey.com
     Kristina R. Ramsey                                Stephen D. Busey
     Florida Bar No.629839                             Florida Bar No. 117790
     kramsey@bakerlaw.com                              busey@smithhulsey.com
     Michael S. Vitale                                 John R. Thomas
     Florida Bar No. 17136                             Florida Bar No. 77107
     mvitale@bakerlaw.com                              jthomas@smithhulsey.com
     BAKER & HOSTETLER LLP                             SMITH HULSEY & BUSEY
     200 South Orange Avenue, Suite 2300               225 Water Street, Suite 1800
     Orlando, FL 32801                                 Jacksonville, FL 32202
                                                       Attorneys for Defendant, Continental
     -and-                                             Holdings, Inc.

     Jason R. Teal
     Florida Bar No. 157198
     Deputy General Counsel
     JTeal@coj.net
     OFFICE OF GENERAL COUNSEL
     CITY OF JACKSONVILLE
     117 West Duval Street, Suite 480
     Jacksonville, FL 32202

     Attorneys for Plaintiff, the City of
     Jacksonville, and Third Party Defendant,
     JEA




                                                   3
    4837-1806-0663.2
Case 3:12-cv-00850-HLA-MCR Document 318 Filed 10/09/18 Page 4 of 4 PageID 11414




                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 9, 2018, a true and correct copy of the foregoing
    was filed via the Court’s CM/ECF system, which will serve:

     Mary C. Sorrell                                James C. Rinaman, III
     sorrell@fdn.com                                jrinaman@rinamanlaw.com
     MARY C. SORRELL, P.A.                          JAMES C. RINAMAN, III & ASSOCIATES,
     P.O. Box 330108                                P.A.
     Atlantic Beach, FL 32233                       1054 Kings Avenue
     Attorneys for Defendant, Shoppes of            Jacksonville, FL 32207
     Lakeside, Inc.                                 Attorneys for Defendant, Jacksonville Hospitality
                                                    Holdings, L.P.

     Tim E. Sleeth                                  George F. Gramling III
     tsleeth@smithhulsey.com                        george@gramlinglaw.com
     Stephen D. Busey                               GRAMLING ENVIRONMENTAL LAW,
     busey@smithhulsey.com                          P.A.
     John R. Thomas                                 118 South Newport Avenue
     jthomas@smithhulsey.com                        Tampa, FL 33606
     SMITH HULSEY & BUSEY                           Attorneys for Third Party Defendants, Houston
     225 Water Street, Suite 1800                   Pipe Line Company, L.P. and HPL GP, LLC
     Jacksonville, FL 32202
     Attorneys for Defendant, Continental
     Holdings, Inc.

     Scott R. Alexander                             Ethan J. Loeb
     salexander@taftlaw.com                         ethanl@smolkerbartlett.com
     R. William Gardner                             susanm@smolkerbartlett.com
     wgardner@taftlaw.com                           Jon P. Tasso
     TAFT STETTINIUS & HOLLISTER                    jont@smolkerbartlett.com
     LLP                                            cynthiam@smolkerbartlett.com
     One Indiana Square, Suite 3500                 SMOLKER, BARTLETT, LOEB,
     Indianapolis, IN 46204                         HINDS & SHEPPARD, P.A.
     Attorneys for Third Party Defendants,          100 North Tampa Street
     Houston Pipe Line Company, L.P. and HPL        Suite 2050
     GP, LLC                                        Tampa, FL 33602
                                                    Attorneys for Third Party Defendants, Houston
                                                    Pipe Line Company, L.P. and HPL GP, LLC



                                               __________________________________
                                               William L. Pence


                                                4
    4837-1806-0663.2
